         Case 1:19-cv-08173-LAP Document 172 Filed 10/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                    Plaintiffs,

          -against-                               No. 19-CV-8173 (LAP)

NEW YORK STATE DEPARTMENT OF                             ORDER
CORRECTIONS AND COMMUNITY
SUPERVISION, et al.,
                    Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

    On May 22, 2020, the Court entered an order (dkt. no. 129)

holding Plaintiffs’ May 14, 2020 discovery motion (dkt. no. 119)

in abeyance.      For administrative purposes, the Clerk of the

Court is directed to terminate the open motion (dkt. no. 119).

The parties may reopen the motion by submitting a letter to the

Court.

SO ORDERED.

Dated:     October 27, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
